department of the treasury internal_revenue_service washington d c june cc ebeo br4 wta-n-106593-99 number release date uilc internal_revenue_service national_office chief_counsel_advice memorandum for from assistant chief_counsel employee_benefits and exempt_organizations subject earned_income_credit and foster_care_payments this is in response to your memorandum dated date about the treatment of foster_care_payments for purposes of the earned_income_credit eic issue are foster_care_payments considered earned_income for purposes of the earned_income_credit eic conclusion foster_care_payments that are excluded from gross_income under sec_131 of the internal_revenue_code are not earned_income for purposes of the eic foster_care_payments that are included in gross_income may be earned_income for purposes of the eic depending on the facts facts while not providing a specific fact situation you referenced language in publication outlining the circumstances under which foster_care_payments are treated as taxable or nontaxable income the language in pub is based on sec_131 of the code our response addresses foster_care_payments that are excluded from gross_income under sec_131 and provides a framework for wta-n-106593-99 determining whether payments that do not meet the requirements of sec_131 are earned_income law and analysis sec_32 of the code provides that certain taxpayers are entitled to an earned_income_credit eic the amount of the eic is based in part on the taxpayer’s earned_income sec_32 defines earned_income as wages salaries tips and other employee compensation plus the amount of the taxpayer’s net_earnings_from_self-employment for the taxable_year within the meaning of sec_1402 but the net_earnings shall be determined with regard to the deduction allowed to the taxpayer by sec_164 net_earnings_from_self-employment is the gross_income derived by an individual from any trade_or_business carried on by the individual less deductions attributable to the trade_or_business and certain adjustments specified by law sec_131 of the code excludes qualified_foster_care_payments from gross_income sec_131 defines a qualified_foster_care_payment in part as any amount a which is paid_by a state or political_subdivision thereof or by a placement agency which is described in sec_501 and exempt from tax under sec_501 and b which is i paid to the foster care provider for caring for a qualified_foster_individual in the foster care provider’s home or ii a difficulty of care payment as defined in sec_131 sec_131 of the code also limits the exclusion based on the age and the number of individuals for whom foster care is provided thus in order for foster_care_payments to constitute earned_income for eic purposes the payments must either be an employee’s wages salaries tips or other compensation or be a self-employed individual’s net_earnings from self- employment to determine whether foster care providers are employees or self-employed one must examine the common_law rules which are explained in sec_31_3121_d_-1 of the employment_tax regulations an employer-employee relationship exists when the person for whom services are performed has the right to control and direct the individual who performs the services not only as to the result to be accomplished by the work but also as to the details and means by which that result is accomplished while there may be situations where a foster care provider is an employee of the placement agency we believe this would be unlikely it is much more likely that the foster care provider is either providing foster care gratuitously not for profit to wta-n-106593-99 the placement agency or is self-employed in the trade_or_business of providing foster care for purposes of this memorandum therefore we are assuming the foster care provider is not an employee of the placement agency because we are assuming the foster care provider is not an employee the foster_care_payments can only be earned_income if they are net_earnings from self- employment this in turn can occur only if the payments are included in the foster care provider’s gross_income thus if the foster_care_payments are excluded from gross_income under sec_131 of the code the payments would not be earned_income for purposes of the eic if the foster_care_payments are not excluded from gross_income then in the case of a foster care provider who is providing gratuitous service sec_1 to the placement agency the payments would not be earned_income because the foster care provider would not have net-earnings from self-employment in the case of a foster care provider who is engaged in the trade_or_business of providing foster care the payments would be gross_income derived from a trade_or_business this amount would be used to compute the net-earnings from self-employment if any any net_earnings_from_self-employment determined with regard to the sec_164 deduction would be earned_income for purposes of the eic if you have any further questions please call assistant chief_counsel employee_benefits and exempt_organizations by mark schwimmer branch chief cc ebeo br if the amount of the foster care payment is calculated to reimburse only the amount of expenses_incurred by the foster care provider in caring for the foster_child it seems likely that the foster care provider is providing gratuitous services to the placement agency rather than being in a trade_or_business
